Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 26, 35, and 43 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Biessmann et al. (Biessmann) (US Pat. No. 9,892,133).
Regarding claims 26 and 35, Biessmann discloses a compute device for user-assisted machine learning, the compute device comprising:
a communication logic to obtain classification data indicative of a classification of sensor data (col. 9, lns. 51-55, 58-60, classification data of images is obtained from a third party) generated from one or more sensors (col. 4, lns. 30-34, images are captured by a camera), wherein the classification data includes a confidence score indicative of a level of confidence of the classification of the sensor data (col. 9, lns. 51-55, a confidence score is generated);
a sensor data analyzer to determine whether the confidence score of the classification of the sensor data satisfies a threshold value (col. 9; lns. 58-65, the confidence score is compared to a threshold); and
a user-assisted learning logic to request, in response to a determination that the confidence score does not satisfy the threshold value, assistance from a user of the compute device to classify the sensor data (col. 9; lns. 58-65, if the confidence score is below a threshold, user assistance is requested to classify the image data).
Regarding claim 43, the limitations of claim 43 are rejected in the analysis of claim 26.  Biessmann further discloses one or more machine-readable storage media comprising a plurality of instructions stored thereon that, when executed, cause a compute device to execute a method (col. 15, lns. 10-33; a program stored on a computer readable medium).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 29, 32, 33, 38, 41, 46, and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biessmann et al. (Biessmann) (US Pat. No. 9,892,133) in view of Cobb et al. (Cobb) (US 2011/0050897).
Regarding claims 29, 32, 33, 38, 41, 46, and 49, Biessman discloses the compute device of claim 26 and a display (FIG. 3B)
Biessmann is silent about wherein to request assistance from the user comprises to: display a plurality of classifications for the sensor data on the display; and receive, from the user, a selection of one of the plurality of classifications; and wherein the sensor data analyzer is further to determine, based on the classification data, whether the classification of the sensor data is unknown, and the user-assisted learning logic is further to request, in response to a determination that the classification is unknown, assistance from the user of the compute device to classify the sensor data; and wherein to request assistance from the user comprises to: display a plurality of classifications for the sensor data on the display; and receive, from the user, a selection of one of the plurality of classifications.
Cobb from the same or similar field of endeavor discloses wherein to request assistance from the user comprises to: display a plurality of classifications for the sensor data on the display (FIG. 5, [0055], a list of classifications 506 is displayed for selection by a user); and receive, from the user, a selection of one of the plurality of classifications (FIG. 5, [0055], a list of classifications 506 is displayed for selection by a user); and wherein the sensor data analyzer is further to determine, based on the classification data, whether the classification of the sensor data is unknown ([0038], [0051], it is determined an object has an unknown classification), and the user-assisted learning logic is further to request, in response to a determination that the classification is unknown, assistance from the user of the compute device to classify the sensor data (FIG. 5, [0055], a list of classifications 506 is displayed for selection by a user); and wherein to request assistance from the user comprises to: display a plurality of classifications for the sensor data on the display (FIG. 5, [0055], a list of classifications 506 is displayed for selection by a user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Cobb into the teachings of Biessmann for easier classification by a user and for allowing classification of unknown objects by a user.

Claims 30, 39, and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biessmann et al. (Biessmann) (US Pat. No. 9,892,133) in view of Cobb et al. (Cobb) (US 2011/0050897), and further in view of Goebel et al. (Goebel) (US Pat. No. 6,757,668).
Regarding claims 30, 39, and 47, Biessman in view of Cobb discloses the compute device of claim 29, and wherein the user-assisted learning logic is further to determine an assigned classification of the sensor data based on the selection received from the user (see claim 1 above).
Biessman in view of Cobb is silent about wherein the communication logic is further to receive raw sensor data corresponding to the sensor data, and wherein the user-assisted learning logic is further to determine an assigned classification of the sensor data based on the raw sensor data.
Goebel from the same or similar field of endeavor discloses wherein the communication logic is further to receive raw sensor data corresponding to the sensor data, and wherein the user-assisted learning logic is further to determine an assigned classification of the sensor data based on the raw sensor data (col. 4, lns. 19-34, raw sensor data is received by the classifier).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Goebel into the teachings of Biessman in view of Cobb for a more accurate classification by taking sensor data into account.

Allowable Subject Matter
Claims 27, 28, 31, 34, 36, 37, 40, 42, 44, 45, 48, and 50 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A WILLIAMS whose telephone number is (571)270-7579. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFERY A WILLIAMS/            Primary Examiner, Art Unit 2488